Danhoe, P. J.
(dissenting). I dissent from the majority opinion for the following reasons:
*256In the summer of 1967, a competitive examination was given for the purpose of determining a list of applicants who were eligible for promotion to the position of detective-lieutenant with the city police department. Those candidates who passed the written examination were invited to appear before the three local civil service commissioners for oral examination. At the oral examination, four of the candidates, among them the plaintiffs herein, were given a grade of zero by one of the commissioners. A grade of zero made it mathematically impossible for these candidates to pass the oral examination; failure to pass the oral examination automatically disqualified the candidate from eligibility for promotion.
Plaintiffs asserted at trial that the commissioner, by giving grades of zero, failed to comply with the rules and regulations of the civil service commission, and that these grades were arbitrary and capricious. The trial court found that the commissioner’s actions were illegal, arbitrary, capricious, and an abuse of discretion.
A review of the record and the rules of the Civil Service Commission indicates that giving a grade of “zero” on an oral examination is authorized by the commission. The manner in which the commissioner marked the rating form is in substantial compliance with the commission’s rules, and not an abuse of discretion.
There is nothing in the record which would indicate that the commissioner meted out the grades of zero out of some feeling of ill will toward the candidates, or in bad faith. The testimony of the commissioner indicates that he gave the “zero” grades because he found the candidates to be unsuitable for promotion; at the time of the examination he was unaware that a grade of zero would automatically *257disqualify a candidate from eligibility for promotion.
The trial court acted without jurisdiction when it substituted its judgment as to the suitability of the candidates for that of the civil service commissioner; there being no substantial testimony that the commissioner’s determination was made with a malicious intent or in bad faith. See Bischoff v. County of Wayne (1948), 320 Mich 376.
Therefore, I would reverse and remand.